Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 16-42 are currently pending and a preliminary amendment to the claims on 06/23/2021 is acknowledged.  

Priority 
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. 
Information Disclosure Statement
The two (2) information disclosure statements (IDS) submitted on 02/01/2021 and 08/04/2022 were was filed before the mailing date of the instant first action on the merits. The submissions thereof are in compliance with the provisions of 37 CFR 1.97. It is noted that the foreign references have only been considered to the extent that an English language abstract, translation or statement of relevance have been provided to the examiner. Accordingly, the information disclosure statements have been considered by the examiner, and signed and initialed copies thereof are enclosed herewith. 

Claim Objections
Claims 16 and 40-42 are objected to a minor informality under 37 CFR 1.75. 
Each of claims 16 (lines 2 and 5), 40 (lines 2 and 5), 41 (lines 4 and 7) and  42 (line 2) recites the limitation of “selected from …  and …” but which is not written in a proper Markush-type claim format where the Markush-type claim should recite alternatives in a format such as "selected or chosen from the group consisting of A, B, and C." Alternatively, “selected or chosen from A, B or C” can be used. (see MPEP 2111.03 –II and 2117 and MPEP 2173.05(h)).  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 32 and 41 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
(1) A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 32 recites the broad recitation of “suppository”, and the claim also recites “gelatin capsule or gelatin-free capsules” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
(2) Claim 41 recites “A method comprising …”, but it is not clear what method is intended to claim, “method of treating” or something else? Clarification is requested. 

Claim Rejections - 35 USC §103 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
As indicated above, the present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 16-42 are rejected under 35 USC 103 as being obvious over Fuchs (US2013/0323328A1, IDS of 02/01/2021)  in view of Benevolo et al., “Immunohistochemical expression of p16INK4a is predictive of HR-HPV infection in cervical low-grade lesions”, Modern Pathology (2006) 19, pp. 384-391  and further in view of Keating JT, Cviko A, Riethdorf S, et al. Ki-67, Cyclin E, and p16INK4a are complimentary surrogate biomarkers for human papilloma virus-related cervical neoplasia. Am J Surg Pathol 2001;25:884–891.
Specifically, Claims 16, 21-31 and 32-40 are rejected by Fuchs in view of Benevolo; and 
Claims 17-20 and 41-42 are rejected by Fuchs in view of Benevolo and further in view of Cviko.  

Applicant claims including claims 16, 40 and 41 filed 06/23/2021:

    PNG
    media_image1.png
    282
    848
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    258
    807
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    153
    797
    media_image3.png
    Greyscale
 

    PNG
    media_image4.png
    333
    816
    media_image4.png
    Greyscale


Determination of the scope and content of the prior art
(MPEP 2141.01)
Fuchs discloses providing compositions containing selenite-containing compounds such as sodium selenite and pharmaceutically acceptable acids selected from citric acid, acetic acid, malic acid, carbonic acid, sulphuric acid, nitric acid, hydrochloric acid, fruit acids or mixtures thereof which reads on the claimed pharmaceutically acceptable acid, for use for treating cervical inflammations (e.g., abstract, [0011] and Example 1 – citric acid); the compositions are applied intravaginally (e.g., [0010]), and the cervical inflammation is HPV-induced disorders of the uterus (e.g., [0008]) which reads on the claimed internal reproductive organ of a female patient; in one embodiment patients who is suffering from an infection of the cervix with HPV can be treated by a gel comprising selenite and citric acid and the patents showed HPV negative at the end of treatment (e.g., Example 3 – [0030]) (instant claims 16, 40 and 41, in part and instant claims 35-37) wherein the selenite is used in an amount of 1 to 500mg which overlaps the instant range of 0.01 to 1.25mg, 0.20 to 0.30mg or 0.01 to 1.25mg per 5 ml of the composition (=0.2mg to 25 mg,  4mg to 6mg, 0.2mg to 25mg, respectively per 100ml of the composition) (instant claims 21-24); acidified sodium selenite gel is intravaginally administered once a day for 90 days which reads on the claimed at least 30 days and at least 90 days, but, during mensuration the administration is discontinued and after 90days, infection is treated with 87.1% of 31 patients (e.g., Example 2) (instant claims 25-31); the composition is provided in the form of gel, emulsions, suspension, etc. ([0009]) (instant claim 32); the composition further comprises silicon dioxide (claim 20 of prior art)(instant claim 33); the composition has a pH of between 4.0 and 2.5 (claim 23 of prior art) which is identical to the claimed pH (instant claim 34). 
However Fuchs does not expressly teach HPV type, p16-positive and Ki-67 positive, obtaining/analyzing steps as instantly claimed. The deficiency is cured by Benevolo and Cviko. 
Benevolo discloses HPV testing is performed by obtaining pap smears or in primary screening (page 390) which reads on the claimed obtaining a cervical smear; HPV types includes HPV 16, 18, 31, 33, 34, 35, 39, 45, 51, 52, 53, 56, 58, 59, 66, etc. (page 385, right column) which reads on the claimed HPV types; p16 overexpression is associated to high-grade precancerous lesions and cervical carcinomas, and further immunohistochemical evaluation of p16 may be a useful biomarker in identifying HR-HPV infected low-grade lesions (abstract) wherein the how-grade lesions may mean patient not having cancer; and cervical biopsies such as CIN2, CIN3 has p16 positive which means analyzing the cervical smear. (instant claims 16-20 and 38-42 – HPV and p16). 
Cviko teaches Ki-67 and p16INK4A are complimentary surrogate biomarkers for HPV cervical disease (e.g., abstract and page 884, right column). That is,  since Ki-67 and p16 are biomarker for HPV related cervical disease, their positive and negative status would lead to whether administration is performed or not. (instant claims 17-20 and 31)
Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
1. The difference between the instant application and Fuchs is that Fuchs does not expressly teach the exact ranges of selenite-containing compound, administration period, and pH as instantly claimed.
2. The difference between the instant application and Fuchs is that Fuchs does not expressly teach HPV type, p16-positive and Ki-67 positive, obtaining/analyzing steps as instantly claimed. The deficiency is cured by Benevolo and Cviko. 

Level of Ordinary Skill in the Art
(MPEP 2141.03)
The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). The examiner must ascertain what would have been obvious to one of ordinary skill in the art at the time the invention was made, and not to the inventor, a judge, a layman, those skilled in remote arts, or to geniuses in the art at hand. Environmental Designs, Ltd. v. Union Oil Co., 713 F.2d 693, 218 USPQ 865 (Fed. Cir. 1983), cert. denied, 464 U.S. 1043 (1984). 
The level of ordinary skill will often predetermine whether an implicit suggestion exists to modify the prior art. Persons of varying degrees of skill not only possess varying bases of knowledge, they also possess varying levels of imagination and ingenuity in the relevant field, particularly with respect to problem-solving abilities. If the level of skill is low, for example that of a mere technician, then it may be rational to assume that such an artisan would not think to combine references absent explicit direction in a prior art reference. If, however, the level of skill is that of a relevant research scientist, as is the case here, then one can assume comfortably that such an educated artisan will draw conventional ideas from medicine, pharmacy, physiology and chemistry— without being told to do so.
Indeed, MPEP 2141.03 (I) states: “The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). This is because “The person of ordinary skill in the art is a hypothetical person who is presumed to have known the relevant art at the time of the invention.” (MPEP 2141.03(1)) and an artisan must be presumed to know something about the art apart from what the references disclose. See In re Jacoby, 309 F.2d 513, 516 (CCPA 1962). “A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR, 550 U.S. at 421, 82 USPQ2d at 1397. “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” Id. at 420, 82 USPQ2d at 1397. Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. at 418, 82 USPQ2d at 1396. (MPEP 2141.03 (I)). “It is to be presumed also that skilled workers would as a matter of course, if they do not immediately obtain desired results, make certain experiments and adaptations, within the skill of the competent worker.” (MPEP 716.07). In addition, the prior art itself reflects an appropriate level (MPEP 2141.03(11)).

Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)
1. It would have been prima facie obvious to one of the skilled in the art before the effective filing date of the claimed invention to adjust or optimize the prior art ranges with the claimed ranges without undue experimentation because the prior ranges as noted above are inside or overlap the claimed ranges, in the absence of criticality evidence. MPEP 2144.05 states that [I]n the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). 

2. It would have been prima facie obvious to one of the skilled in the art before the effective filing date of the claimed invention to further define HPV type causing infection of internal reproductive organ (e.g., uterus) as taught by Fuchs with various types of HPV16, 18, 31, 33 and 58 as taught by Benevolo because these HPV types relate to cervical disease and thus definition would have produced no more than predictable results. In addition, it would have been prima facie obvious to one of the skilled in the art before the effective filing date of the claimed invention to modify teachings of Fuchs with obtaining/analyzing steps as taught by Benevolo because obtaining/analyzing steps are generally used to determine if the cervical smear has said HPV types 16, 18, 31, 33 and 58 - related cervical disease and thus performing such steps would have provided no more than the predictable results. 
Further, it would have been prima facie obvious to one of the skilled in the art before the effective filing date of the claimed invention to modify the teachings of Fuchs with biomarkers of cervical disease p16 and Ki-67 positive/negative in order to determine whether administration is continued or discontinued.   

This rejection is based on the well-established proposition of patent law that no invention resides in combining old ingredients of known properties where the results obtained thereby are no more than the additive effect of the ingredients, In re Sussman, 1943 C.D. 518.  From MPEP 2143 A: “…all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at ___, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson ’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic  & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).”

In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Conclusion
No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYUNG S CHANG whose telephone number is (571)270-1392. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yong (Brian-Yong) S Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYUNG S CHANG/Primary Examiner, Art Unit 1613